    Case 1:20-cr-00390-ENV Document 39 Filed 03/02/21 Page 1 of 12 PageID #: 275




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------- x
UNITED STATES OF AMERICA,                                      :
                                                               :   MEMORANDUM & ORDER
                           -against-                           :
                                                               :   1:20-cr-390 (ENV)
JAVIER AGUILAR,                                                :
                                                               :
                                             Defendant.        :
                                                               :
--------------------------------------------------------------
                                                               x

VITALIANO, D.J.


         Defendant Javier Aguilar was arrested in July 2020 for his alleged role in a conspiracy to

bribe foreign officials, in violation of the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-2,

78dd-3, and to launder money, in violation of 18 U.S.C. § 1956. See 18 U.S.C. § 371; Dkt. 13

(“Indictment”). With discovery ongoing and the trial date uncertain due to the COVID-19

pandemic, on November 3, 2020, Aguilar demanded a bill of particulars. Dkt. 25 (“Def’s

Mot.”). For the reasons discussed below, defendant’s motion for a bill of particulars is denied in

its entirety.

                                                  Background

         Aguilar was arrested on the strength of a July 10, 2020 sealed complaint. Dkt. 1

(“Compl.”).1 On September 22, 2020, the complaint was unsealed after a grand jury had

returned a two-count indictment against Aguilar alleging that he, together with others,



1
  The complaint is significantly longer than the indictment and contains greater detail on certain
aspects of the bribery scheme, particularly concerning the flow of money between individuals
and entities. E.g. Compl. ¶¶ 25–26. For simplicity, the term “indictment” refers generally to
both of these instruments, except when used as a citation to a specific paragraph in the
indictment.



                                                         1
Case 1:20-cr-00390-ENV Document 39 Filed 03/02/21 Page 2 of 12 PageID #: 276




orchestrated a conspiracy to bribe Ecuadorian officials and to mask the source of the bribery

funds. Compl. ¶¶ 16–26; Indictment ¶ 2. As set forth in the indictment, Aguilar, who worked

for the American subsidiary of an international trading company, is alleged to have conspired

with others to send funds from the trading company to shell companies in Curacao, which had

entered into sham contracts with a consulting company in the Cayman Islands. Compl. ¶¶ 25–

26; Indictment ¶ 2. Consultants at the company, in turn, allegedly sent a portion of this money as

bribes to certain Ecuadorian officials or their associates to help the trading company obtain

desired contracts to purchase oil. Id.

                                          Legal Standard

       “The [trial] court may direct the government to file a bill of particulars,” see Fed. R.

Crim. P. 7(f); a decision that rests within its sound discretion, United States v. Harding, 273 F.

Supp. 2d 411, 429 (S.D.N.Y. 2003). Such an order is appropriate where needed “to apprise [the

defendant] of the charges with sufficient precision so as to enable him to ‘prepare for trial, to

prevent surprise, and to interpose a plea of double jeopardy should he be prosecuted a second

time for the same offense.’” Id. (citation omitted). Thus, “[a] bill of particulars is required ‘only

where the charges of the indictment are so general that they do not advise the defendant of the

specific acts of which he is accused.’” United States v. Chen, 378 F.3d 151, 163 (2d Cir. 2004)

(citation omitted).

       Importantly, an order directing the government to file a bill of particulars is not necessary

“where the government has made sufficient disclosures concerning its evidence and witnesses by

other means.” Id. For this reason, “the court must examine the totality of the information

available to the defendant—through the indictment, affirmations, and general pre-trial

discovery.” United States v. Bin Laden, 92 F. Supp. 2d 225, 233 (S.D.N.Y. 2000), aff’d sub



                                                  2
    Case 1:20-cr-00390-ENV Document 39 Filed 03/02/21 Page 3 of 12 PageID #: 277




nom. In re Terrorist Bombings of U.S. Embassies in E. Africa, 552 F.3d 93 (2d Cir. 2008).

“Moreover, a bill of particulars is not to be used as a discovery device to seek and compel

disclosure of the Government’s evidence prior to trial.” United States v. Walters, 963 F. Supp.

2d 125, 134 (E.D.N.Y. 2013) (citation omitted). “The ultimate test in determining whether a bill

of particulars is appropriate is whether the information is necessary, not whether it is helpful to

the defendant.” United States v. Wilson, 493 F. Supp. 2d 364, 370 (E.D.N.Y. 2006) (citation

omitted). When the sufficiency of disclosure is disputed, a defendant bears the burden of

showing necessity, as well as any prejudice that will result from the denial of his request. United

States v. Raniere, 384 F. Supp. 3d 282, 322 (E.D.N.Y. 2019).

                                             Discussion

         Defendant’s demand for a 17-part bill of particulars is, seemingly, an indiscriminate

broadside against nearly every aspect of the government’s indictment and disclosures—as the

motion tells it, Aguilar professes to be critically unaware of the “who”, “what”, “when” and

“how” of the case. Dkt. 25-1 (“Def’s Mem.”) at 1.2 To obtain a bill of particulars on such a

wide swath of information is a tall order, as “courts generally deny requests for bills of

particulars concerning the ‘wheres, when, and with whoms’ of the crime.” United States v.

Perryman, 881 F. Supp. 2d 427, 430 (E.D.N.Y. 2012) (citation omitted); see also United States

v. Drivas, No. 10-CR-771 NG, 2012 WL 3011023, at *3 (E.D.N.Y. July 19, 2012). Defendant

argues that his case stands out from many knee-jerk demands for bills of particulars due to its

complexity, as evidenced by the nearly 600,000 pages of documents produced by the

government. Dkt. 30 (“Def’s Reply”) at 11. Flipping the government’s shield of generous


2
 For ease of reference, the 17 numbered requests are referred to by the word “Request” followed
by the corresponding numeral (e.g. “Request 1”).



                                                  3
    Case 1:20-cr-00390-ENV Document 39 Filed 03/02/21 Page 4 of 12 PageID #: 278




discovery into a sword, Aguilar argues that “the government cannot rely on the sheer quantity of

the documents produced during discovery as an automatic substitute for identifying the charges

with the necessary specificity.” United States v. Rigas, 258 F. Supp. 2d 299, 305 (S.D.N.Y.

2003); see Def’s Mem. at 13.

         At times, though, the difference between a sword and a shield may not be apparent.

Courts, therefore, must be on guard to ensure that a defendant, by a demand for a bill of

particulars, does not “use the vastness or complexity of the alleged conspiracy and its attendant

documentary evidence as a sword against the government when the indictment, discovery, and

other information provided by the government adequately notify [defendant] of the charges

against [him].” Rigas, 258 F. Supp. 2d at 305.3 Keeping in mind the need to maintain this

balance, each categorical group of particulars demanded by Aguilar will be separately examined.

I.       The Identity of Co-Conspirators and Unnamed Entities

         Requests 2 and 16 together seek the names of all unindicted co-conspirators and all

entities (including bank accounts) or co-conspirators allegedly used to direct payments to foreign

officials. Def’s Mot. at 5. These requests zero in on references in the indictment to unnamed

“others” who participated in the conspiracy or were otherwise used as instrumentalities to further

the conspiracy. See, e.g., Indictment ¶¶ 1–2. In support of his request, defendant points to other

complex prosecutions in which courts in the Second Circuit have granted bills of particulars.

But, as aptly noted by one such court, “[a] review of the case law in this district reveals no clear

distinction among circumstances in which courts grant a request for the names of known


3
  Defendant also contends that the coronavirus pandemic has exacerbated the need for a bill of
particulars in his case by making communication with his attorneys and review of evidence more
cumbersome. Yet, while the challenges presented by COVID-19 may require interventions by
the Court, they do not move the needle in favor of defendant’s motion for a bill of particulars.



                                                  4
    Case 1:20-cr-00390-ENV Document 39 Filed 03/02/21 Page 5 of 12 PageID #: 279




unindicted co-conspirators and circumstances in which they do not.” United States v. Nachamie,

91 F. Supp. 2d 565, 572 (S.D.N.Y. 2000)

         In short, as the court in United States v. Kahale declared, “[t]here is no clear rule in the

Second Circuit as to when a bill [particularizing] unindicted co-conspirators should be granted.”

789 F. Supp. 2d 359, 372 (E.D.N.Y. 2009).4 The divergence in outcomes is perhaps not

surprising in light of the six-factor test that is often used in such circumstances, which looks to:

         (1) the number of co-conspirators; (2) the duration and breadth of the alleged

         conspiracy; (3) whether the government otherwise has provided adequate notice

         of the particulars; (4) the volume of pretrial disclosure; (5) the potential danger to

         coconspirators and the nature of the alleged criminal conduct; and (6) the

         potential harm to the Government's investigation.

United States v. Barrett, 153 F. Supp. 3d 552, 572 (E.D.N.Y. 2015).

         Tacked to this frame, given the size and complexity of the alleged conspiracy, which

involved individuals affiliated with several companies and took place over the course of some

five years, the first two factors tend to favor Aguilar. Indeed, in its briefing and in the

indictment, the government has made no effort to downplay the complexity of the bribery

scheme alleged in the indictment.

         Factors three and four are a wash in this case. The government has identified by name

the four most prominent co-conspirators in the indictment, Gov’t Opp’n at 8, which should dispel




4
 Compare United States v. Kanekar, No. 17 CR 353, 2020 WL 730353, at *6 (E.D.N.Y. Feb. 12,
2020) (“The request for the names of unindicted co-conspirators is a fairly common request and
one that is generally granted by the district courts.”) (quoting United States v. Failla, 1993 WL
547419 (E.D.N.Y. 1993)), with United States v. Coffey, 361 F. Supp. 2d 102, 122 (E.D.N.Y.
2005) (“Courts have been highly reluctant to require a bill of particulars when defendants have
asked for specific identities of co-conspirators or others allegedly involved.”).


                                                   5
Case 1:20-cr-00390-ENV Document 39 Filed 03/02/21 Page 6 of 12 PageID #: 280




a large part of Aguilar’s professed uncertainty about the charges. But, clearly, there are others

who are not specifically named. As for the large volume of pretrial disclosure in this case, on the

other hand, the court in Barrett found that voluminous discovery weighed in support of the

defendant’s demand for particulars. 153 F. Supp. 3d at 573. Yet, at the same time, “the

Government has provided extensive discovery, minimizing the need for a bill of particulars

identifying the unindicted co-conspirators in this case.” United States v. Chalmers, 410 F. Supp.

2d 278, 286 (S.D.N.Y. 2006). So, it is true that there is weight on both sides and, in that

dynamic, the scale does not tip.

       The fifth and sixth factors are more helpful, as they shed light on what are generally

important sources of the government’s reluctance to provide particulars. While the government

does not expressly discuss the possibility of danger to co-conspirators here, it does argue that its

investigation into the alleged bribery scheme is ongoing and that there is a risk that unnamed co-

conspirators located abroad may evade arrest. Dkt. 27 (“Gov’t Opp’n”) at 14. Indeed, the risk of

flight is a far greater concern where, as here, investigations are international in scope, and this

consideration has weighed heavily in other cases. See, e.g., Chalmers, 410 F. Supp. 2d at 286.

       Accordingly, in light of the professed potential of harm to the government’s investigation

and apprehension of individuals involved in the alleged bribery scheme, Request 2 is denied.

Simply put, Aguilar has not met his burden to show that his countervailing desire for this

information rises to the level of necessity demarked in Barrett. Precedent, moreover, makes

clear that “[w]hile knowing the identity of unindicted coconspirators might be useful to the

defense, the question is not whether the information would be useful to the defense, but rather

whether it is necessary.” United States v. Solomonyan, 451 F. Supp. 2d 626, 642 (S.D.N.Y.

2006) (internal quotations marks and citation omitted).




                                                  6
 Case 1:20-cr-00390-ENV Document 39 Filed 03/02/21 Page 7 of 12 PageID #: 281




        This rationale applies with even greater force to the related and significantly broader

Request 16, which seeks the names of any entities that defendant or other co-conspirators used to

direct payments to foreign officials. To the extent such information is necessary to enable

Aguilar to understand the charges against him, the Court is satisfied that the government has

made sufficient disclosures about these entities. See Gov’t Opp’n at 11 (identifying various

entities cited by defendant, as well as the banks at which accounts were held). While additional,

more granular detail might help defendant, it is not required of the government through a bill of

particulars. See United States v. Torres, 901 F.2d 205, 234 (2d Cir. 1990) (“Acquisition of

evidentiary detail is not the function of the bill of particulars.”).

II.     Foreign Officials and Laws

        Request 3 asks for the identities and roles, positions, or titles of the foreign officials who

were allegedly bribed. These officials, referred to in the charging instruments as Ecuadorian

Official #1 and #2, are respectively described as a “senior manager” at Petroecuador from 2010

to May 2017 and a holder of “various positions” in the Ecuadorian Ministry of Hydrocarbons

from 2013 to 2016. Compl. ¶¶ 13–14. The government also states in its briefing that it has

separately provided defendant with the actual identities of these individuals. Gov’t Opp’n at 8.

Defendant nonetheless maintains that this is insufficient, as the government has still not provided

those officials’ duties or responsibilities. Def’s Reply at 6–7.

        Clearly, between the government’s description of these individuals’ past roles and its

provision of their actual identities, defendant has the necessary information to understand the

nature of the charges against him as they pertain to these foreign officials and to build his

defense. Defendant may uncover any additional desired information about these individuals

through his review of document productions or his own investigation, but “a bill of particulars is



                                                    7
    Case 1:20-cr-00390-ENV Document 39 Filed 03/02/21 Page 8 of 12 PageID #: 282




not a general investigative tool,” United States v. Abakporo, 959 F. Supp. 2d 382, 389 (S.D.N.Y.

2013), and this particularization is not required.

         As for defendant’s Request 17, which asks for the specific provision of Ecuadorian penal

law allegedly violated, it appears that the government has disclosed this information in its

opposition briefing. See Gov’t Opp’n at 4 (identifying Article 280 of the 2014 Ecuadorian Penal

Code). With that disclosure, no bill of particulars is necessary on this point.

III.     Statements and Overt Acts

         Nine of defendant’s requests ask for a grab bag of information about the conspiracy,

including requests concerning the date and content of alleged statements (Requests 1, 4, 5, 8, 11,

14), recordings (Requests 12, 13),5 and overt acts (Request 10). Aguilar’s chief complaint with

the indictment and disclosures is that they are open-ended and non-exhaustive when discussing

various statements and overt acts. Def’s Reply at 5–6.

         Upon review of the indictment and subsequent disclosures made by the government,

Gov’t Opp’n at 8–11, the Court is satisfied that Aguilar’s grasp for the government’s

investigatory file far exceeds permissible bounds, and none of these particulars are needed

“to apprise [him] of the essential facts of the crime[s] for which he has been charged.” United

States v. Solnin, 81 F. Supp. 3d 193, 209 (E.D.N.Y. 2015). As the very caselaw cited by

defendant makes clear, the government is not obligated to exhaustively disclose, through a bill of

particulars, all overt acts in furtherance of a conspiracy. See, e.g., Nachamie, 91 F. Supp. 2d at

574 (requests for “the date that each conspirator joined the alleged conspiracy” are “routinely


5
 As acknowledged by defendant, the government has provided a chart listing the dates and
participants in the calls in the various recordings that it has produced. Gov’t Opp’n at 10; Def’s
Reply at 4 n.2. As a result, the Court deems Requests 12 and 13 resolved without a bill of
particulars, and the bill sought by these requests is denied.



                                                     8
Case 1:20-cr-00390-ENV Document 39 Filed 03/02/21 Page 9 of 12 PageID #: 283




denied”); Shkreli, 2016 WL 8711065, at *7 (“[I]t is well-settled that there is no general

requirement that the Government disclose in a bill of particulars all the overt acts it will prove in

a conspiracy charge.”); see also United States v. Carroll, 510 F.2d 507, 509 (2d Cir. 1975)

(same).

          Truly, for all of the ink spilled emphasizing the vastness and complexity of the alleged

conspiracy, Aguilar fails to establish the key determinant favoring an order granting a bill of

particulars, that is, the necessity of the information requested to his defense. United States v.

Trippe, 171 F. Supp. 2d 230, 240 (S.D.N.Y. 2001). To be sure, Aguilar’s indictment and the

complaint may not detail every overt act in furtherance of the conspiracy or statement by a

conspirator, but they do clearly outline of the course of the conspiracy, which, coupled with

document discovery and other disclosures from the government, obviates the need for a bill of

particulars. Cf. Drivas, 2012 WL 3011023, at *3. “To hold otherwise, would convert a motion

for bill of particulars into a motion for wide-sweeping and burdensome discovery which is

plainly not contemplated by Fed. R. Crim. P. 7(f).” United States v. Coffey, 361 F. Supp. 2d 102,

122 (E.D.N.Y. 2005). As a consequence, these requests are rejected as well.

IV.       Corrupt Payments

          Defendant’s Requests 6, 7, 9, and 15 seek details concerning allegedly corrupt payments

made to the shell companies and consulting companies and, in turn, to foreign officials.

Requests for bills of particulars concerning allegedly corrupt or fraudulent payments are treated

with greater solicitude by courts in this Circuit due to the unfair burden that can be shifted to a

defendant by forcing him to determine which payment, among many, the government will seek

to prove at trial. See Kahale, 789 F. Supp. 2d at 376 (noting the “quintessential ‘needle in a

haystack’ problem to defendants . . . faced with sifting through thousands of legitimate



                                                   9
Case 1:20-cr-00390-ENV Document 39 Filed 03/02/21 Page 10 of 12 PageID #: 284




transactions in an attempt to discover which transactions the government sought to prove were

fraudulent”).

       The archetypal case for this proposition, relied upon heavily by Aguilar, is United States

v. Bortnovsky, 820 F.2d 572 (2d Cir. 1987), in which the Second Circuit found that a bill of

particulars was warranted where the government alleged that defendants had fabricated certain

burglaries in their insurance claims, but did not specify which burglaries had been allegedly

faked and which it believed had, in fact, occurred. Id. at 574. Bortnovsky held that this had the

effect of shifting the burden onto defendants to prove that none of the burglaries had been faked.

Id. at 575. Nor did the government’s large document production ameliorate this problem, as

defendants were “left unguided as to which documents would be proven falsified.” Id.; see

United States v. Mahaffy, 446 F. Supp. 2d 115, 120 (E.D.N.Y. 2006) (“The discernible principle,

then, is that a large volume of discovery warrants a bill of particulars if it obfuscates the

allegedly unlawful conduct and unfairly inhibits the defendant’s preparation for trial.”).

       The present case is at least superficially similar to Bortnovsky in that it involves large

volumes of discovery. A key distinction, however, is that the government contends here that all

payments directed by defendant and his co-conspirators to the Cayman Islands consulting

company were for the corrupt purpose of bribing the Ecuadorian officials. See Def’s Opp’n at

15–16. Thus, the thousands of pages of records concerning these transactions are not a riddle for

defendant to solve, but rather a detailed narrative of the allegedly corrupt payments. In other

words, Aguilar has not been tasked with finding a “needle in a haystack,” Kahale, 789 F. Supp.

2d at 376, but has rather been given a stack of needles. See United States v. Dupree, No. 10-CR-

627 KAM, 2011 WL 5976006, at *7 (E.D.N.Y. Nov. 29, 2011). The impermissible burden

shifting highlighted by the Second Circuit in Bortnovsky is simply not present here.




                                                  10
Case 1:20-cr-00390-ENV Document 39 Filed 03/02/21 Page 11 of 12 PageID #: 285




       Defendant also takes issue with indefinite language in the indictment and complaint

stating that the corrupt payments alleged are “among others” and “for example”. Def’s Reply at

15–16 (citing Compl. ¶¶ 18, 31; Indictment ¶ 2). Indeed, courts have granted requests for

particulars in cases involving bribery where the government provides a non-exhaustive list of the

benefits allegedly conferred as bribes. See, e.g., United States v. Ganim, 225 F. Supp. 2d 145,

156–157 (D. Conn. 2002). However, such requests are typically denied where the charging

instruments and discovery—including bank records—are sufficient so that “the defendant does

not have to guess at the nature of the bribery scheme.” United States v. Issa, No. 17-CR-00074

(CM), 2018 WL 461131, at *4 (S.D.N.Y. Jan. 9, 2018).

       Consequently, the Court is satisfied that Aguilar will be sufficiently on notice of the

nature of the alleged bribery scheme, provided that the government exhaustively discloses all

records necessary for defendant to identify the payments. In its response to Requests 9 and 15,

the government represents that paragraph 18 of the complaint exhaustively identifies the relevant

payments. Gov’t Opp’n at 9–10. Additionally, in its response to Requests 6 and 7, the

government represents that it will produce records “in the coming weeks.” Id. at 9. Thus, while

the government need not supply a bill of particulars on this subject, it must provide the records,

as promised, or risk being barred at trial from proving transactions that were not disclosed in a

timely fashion.




                                                11
Case 1:20-cr-00390-ENV Document 39 Filed 03/02/21 Page 12 of 12 PageID #: 286




                                             Conclusion

        For the foregoing reasons, Aguilar’s motion for a bill of particulars is denied in its

entirety.



So Ordered.

Dated: Brooklyn, New York
       February 22, 2021




                                                             /s/ Eric N. Vitaliano
                                                             ERIC N. VITALIANO

                                                             United States District Judge




                                                 12
